 

Exhibit 10.2

 

PERSONAL GUARANTEE

 



This PERSONAL GUARANTEE (the “Guarantee”), is entered into this 10th day of May,
2019, by Milton C. Ault III (the “Guarantor”), to and for the benefit of Ding
Gu, an individual (the “Lender”) and DPW Holdings, Inc., a Delaware corporation
(the “Company”). Capitalized terms used but not defined herein, shall have the
meaning given such terms in the Note (defined below).

 



RECITALS

 

WHEREAS, the Company has agreed to sell and issue to the Lender, and the Lender
has agreed to purchase from the Company, the Company’s 4% Original Issue
Discount Note (the “Note”), subject to the terms and conditions set forth
therein.

 

WHEREAS, Lender is willing to acquire the Note from the Company provided that it
receives a guarantee of the undersigned Guarantor covering the Payment
Obligations of the Company to Lender, as hereinafter defined.

 

NOW THEREFORE, for in consideration of the premises and of other good and
valuable consideration and in order to induce the Lender to purchase the Note,
the receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees as follows:

 

1.       Guarantee.

 

(a)       Guarantor hereby unconditionally and irrevocably guarantees to Lender,
as primary obligor and not merely as a surety, all payments of all liabilities
of the Company to the Lender under the terms of the Note, whether matured or
unmatured and whether absolute of contingent (all of which are herein
collectively referred to as the “Payment Obligations”).

 

(b)       Guarantor unconditionally and irrevocably guarantees to Lender that if
the Company fails to perform any of the Payment Obligations, when due, Guarantor
shall, upon written demand by Lender, perform, or cause to be performed, all
such Payment Obligations.

 

(c)       All payments made by Guarantor, pursuant to the obligations incurred
by Guarantor hereunder, shall be made to the Lender in United States dollars and
shall be paid within ten (10) Business Days after receipt by Guarantor from
Lender of written demand for such payment.

 

(d)       Guarantor hereby agrees to pay all costs, expenses and fees, including
all reasonable attorneys’ fees, actually incurred by the Lender in enforcing
this Guarantee, whether by suit or otherwise.

 

(e)       Guarantor hereby agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection.

 

2.       Representations and Warranties.  Guarantor represents and warrants to
Lender and Company that this Guarantee constitutes the valid and legally binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms and conditions.

 

3.       Obligations Unconditional.  To the extent permitted by law, the
Guarantor waives all defenses, counterclaims or offsets that are legally
available to the Guarantor with respect to the Payment Obligations of the
Company. The Guarantor guarantees that the Company will promptly pay the full
amount of principal and interest of the Note as and when the same will, in any
manner, be or become due, either according to the terms and conditions provided
by the Note or upon acceleration of the payment under the Note by reason of an
Event of Default.

 

4.       Independent Obligations.  The obligations of Guarantor hereunder are
the direct and primary obligations of the Guarantor and are independent of the
obligations of the Company and, in the event of any default hereunder, a
separate action or actions may be brought and prosecuted against Guarantor
whether or not the Company is joined therein or a separate action is brought
against Company. All remedies hereunder and under the Note are cumulative and
are not exclusive of any other remedies provided by law. Neither Lender nor any
affiliate thereof shall be deemed to have waived any rights hereunder or under
any other agreement or instrument unless such waiver shall be in writing and
signed by such parties.

 



  - 1 - 

 

 

5.       Waiver.  Guarantor unconditionally and irrevocably waives:

 

(a)       Presentment to, demand of performance or cure from and protest to
Company of any of the Payment Obligations, and also waives notice of acceptance
of its guarantee, demand, protest, presentment, and any requirement of
diligence, and notice of any liability to which it may apply, and waives notice
of nonperformance of any such liability, suit or the taking of other action by
Lender, and any other notice to any party liable thereon, regardless of whether
such notices are required by statute, rule of law, or otherwise, now or
hereafter in effect;

 

(b)       any defense based upon an election of remedies by Lender, unless the
same would excuse performance by the Company, under the Note;

 

(c)       any duty of Lender to advise Guarantor of any information known to
Lender regarding the Company or its ability to perform under the Note, except
for notices specifically provided for herein; and

 

(d)       any other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety, or
which might otherwise limit recourse against the Guarantor.

 

6.       Third Parties.  This Guarantee shall not confer any rights or remedies
upon any person other than the parties hereto and their successors and assigns.

 

7.       Successors and Assigns.  This Guarantee shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns, and shall
remain in full force and effect and shall be irrevocable without regard to the
genuineness, validity, legality or enforceability of the Note.  This Guarantee
may not be assigned by Guarantor without the prior written consent of Lender in
its sole and absolute discretion. Upon such assignment or delegation and
assumption of obligations, Guarantor shall be relieved of and fully discharged
from all obligations hereunder, whether such obligations arose before or after
such assignment or delegation and assumption.

 

8.       Notices.  All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

 

If to Lender, to:

Ding Gu

10 Honeysuckle Drive

Sewell, NJ 08080

   

If to Guarantor, to:

 

Milton C. Ault, III

c/o DPW Holdings, Inc.

    If to the Company, to:

DPW Holdings, Inc.

48430 Lakeview Blvd.

Fremont, CA 94538-3158

Attn: Milton C. Ault III, Chief Executive Officer

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Paragraph 8, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Paragraph 8, be deemed given upon receipt, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Paragraph 8, be deemed given upon receipt.  Any party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that party by giving notice specifying such change to the other
parties hereto.

 



  - 2 - 

 

 

9.       Governing Law and Forum.  This Guarantee shall be governed by, and
construed in accordance with, the law of the State of New York without regard to
principles of conflicts of law.  Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any federal court located in the
State of New York or any New York state court in the event any dispute arises
out of this Guarantee, (b) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court and (c) agrees that it shall not bring any action relating to this
Guarantee in any court other than a federal or state court sitting in the State
of New York.

 

10.       Entire Agreement and Amendments.  This Guarantee embodies the entire
agreement by and among the Guarantor, the Lender and the Company.  There are no
promises, terms, conditions or obligations other than those contained herein,
and this Guarantee shall supersede all previous communications, representations
or agreements, either verbal or written, between Guarantor, Lender and Company. 
No amendment of any provision of this Guarantee shall be valid unless the
amendment shall be in writing and signed by Guarantor, Lender and Company.

 

11.       No Waiver. No delay on the part of Lender in exercising any rights
hereunder or failure to exercise the same shall operate as a waiver of such
rights; no notice to or demand on the undersigned shall be deemed to be a waiver
of the obligations of the undersigned or of the right of Lender to take further
action without notice or demand as provided herein.

 

12.       Severability.  Any term or provision of this Guarantee that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

13.       Counterparts.  This Guarantee may be executed and delivered (including
via facsimile) in any number of counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

[Signatures on the following page]

 



  - 3 - 

 

 

IN WITNESS WHEREOF, this Guarantee has been duly executed and delivered as of
the date first above written.

 

 

        THE GUARANTOR:                                            

Milton C. Ault III, an Individual

  AGREED TO AND ACCEPTED BY:                       THE LENDER:                  
            By:           Name: Ding Gu         Title: an Individual            
                    THE COMPANY:                               By:          
Name: Milton C. Ault III         Title: Chief Executive Officer        

 

 

- 4 -

 



 



 